                                            - .
                                    IN THE UNITED _    _ COURT
                                                  STATES      L    -OF FEDERAL--
                                                                           .   CLAIMS
                                                                                   1
                                                      Bid..Protest



                                                                                  )
             HIGHER EDUCATION
                       .
                                _LOAN
                                    -    AUTHORITY
                                          _ -      )     .


                           I_ MISSOURI
             OF THE STATE OF
                     -           -.
                                      ..           )


                                                                                                   18-1758 C
                                               Plaintiff,
                                               I.                                 )
                                                     -                            I




                                                                                           No.
                                                                                  )
                          .
             THE UNITED STATES OF AMERICA,
                                   . .
                                       _i                                         )
                                                                                  )
                                               I-
                                               Defendant.                         )
                                           .     .   .



                                             - ... -NOTICE
                                             ..
                                         PLAINTIFF'S .
                                                         - OF -RELATED
                                                         .       .  . CASES
                                                                          .   .




                                                   -.
                        In accordance with Rule 40.2 ofthe Rules
                                                             --ofthe U.S.
                                                                      F. Court
                                                                          L    ofFederal Claims,
                                                                                          .      Plaintiff,

             Higher Education Loan Authority-of the- State
                                                      __I__                    I.;
                                                           of Missouri ("MOHELA"), hereby_provides._this   .




             Notice of Directly Related Cases.

                        On October 31,
                        i   .              18,.-                 .
                                                                    - ._.
                                               Navient-] Solutions, LLC ("Navient")
                                                                                 -.-filed a pre-award bid protest

             at-.the U.S.
                      -   Court ofFederal
                                 I        Claims
                                           .                 -
                                                 contesting solicitation modifications
                                                                                .     .that__J_
                                                                                            were made by-the
_____________U.S.           - I.
                    Department ofEducation (the
                                           -    -       F in connection with its.two-phase
                                                "Agency")                          .      __
                                                                                           procurement for
                                                                     I-
             a Next Generation Processing and-Servicing
                                               .        Environment. The
                                                                     -
                                                                     I_  Navient protest was docketed as
                                                                         I_




                    I                           -- --
             Case No. 18-1679 and assigned to Judge Thomas C. !
                                                              Wheeler.

                        MOHELA's
                            -I bid protest -in this Court :involves the same two-phase Iprocurement
                                                                                               I
                                                                                                -   that -has

             been protestedIi_
                            by Navient. Further, although the .Navient protest
                                                                         -                 -- seal and-
                                                                               -was- filed under


                                                                     ----
             MOHELA only possesses the redacted -version ofNavient's complaint, both plaintiffs have

             claimed that the Agency improperly expanded "Component D" ofthe procurement in Phase II.
                                I




             Thus,- although certain legal andI factual issues raised by MOHELA
                                                                           -                       -
                                                                                and Navient may differ, the
assignment of the MOHELA protest to Judge Wheeler would be beneficial for the expedient

resolution of the MOHELA protest and for the sake of consistency in the outcome.



                                    Respectfully submitted,

                                                        Z4
                                    Scott F. Lane
                                    One US Bank Plaza
                                    St. Louis, Missouri 63 101-1693
                                    (314 552-6535 (tel.)
                                    (314) 552-7000 (fax)
                                    slane@thompsoncoburn.com (e-mail)

                                   Attorney of Record for Plaintiff
                                   Higher Education Loan Authority of the State of Missouri

Of Counsel:

Katherine S. Nucci
Jayna M. Rust
Thompson Coburn LLP

Dated: November 14, 2018




                                            -2-
                                  CERTIFICATE OF SERVICE


       I hereby certify that on November 14, 2018, I caused copies of the Plaintiff's Notice of

Related Cases to be served by electronic mail upon:

                       John J. Todor, Esq.
                       U.S. Department of Justice
                       Commercial Litigation Branch
                       P.O. Box 480
                       Ben Franklin Station
                       Washington, D.C. 20044
                       john.todorusdoj .gov (e-mail)


       Pursuant to RCFC 40.2(a)(3)(C), the foregoing was also served on the same day by

electronic mail upon all parties in the related case as follows:

                        Jonathan D. Shaffer, Esq.
                        Smith Pachter McWhorter PLC
                        8000 Towers Crescent Drive, Suite 900
                       Tysons Corner, VA 22182
                       i shaffer@smithpachter.com (e-mail)

                       David Richard Pehike, Esq.
                       U.S. Department of Justice
                       Commercial Litigation Branch
                       Post Office Box 480
                       Ben Franklin Station
                       Washington, D.C. 20044
                       david.r.pehlke@usdoj .gov (e-mail)




                                                      Scott F. Lane




                                                -3-
